Citation Nr: 1531198	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-06 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony in support of this claim at a videoconference hearing in March 2015 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.  


FINDING OF FACT

The most probative, meaning most competent and credible, evidence of record indicates the Veteran's current left knee disability is unrelated to his military service.


CONCLUSION OF LAW

The Veteran's left knee disability was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

A letter to the Veteran dated in March 2009 satisfied VA's duty to notify.  It informed the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between himself and VA in obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  Moreover, he had adequate time following receipt of the letter to submit information and evidence, in response, before initial adjudication or subsequent readjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, private treatment records and Social Security Administration (SSA) records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wishes to submit or have VA obtain.  

VA examinations were performed in August 2012 (with an addendum related thereto in September 2012) and December 2012, and an adequate opinion by an examining physician has been provided.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As discussed in detail below, the Board finds that the August 2012 VA examiner's medical opinion (including the addendum thereto) is inadequate; however, the December 2012 examination report is adequate as it includes a review of the Veteran's medical history (from his report and the claims file) and the clinical findings made on examination, and the opinion is supported with an explanation that enables the Board to make a fully-informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  


Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II.  Procedural Due Process

At the March 2015 Board hearing, the Veteran had opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned Veterans Law Judge and the representative.  The Board finds that no prejudicial error concerning the Veterans Law Judge's duties in conducting the proceeding has been committed.  See 38 C.F.R. § 3.103(c)(2) (2013) (setting forth the duties of the hearing officer); Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.  Specifically, the Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence exists that might provide additional support for the claim.  

Given the above, and in light of the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and no prejudicial error under § 3.103(c)(2) exists.  See Bryant, 23 Vet. App. at 498; Sanders, 556 U.S. at 407, 410.

III.  Analysis

The Veteran contends that his current left knee disability was caused by an injury sustained during his active service in September 1970, resulting in progressive left knee pain ever since and worsening to the point where he had surgery for it in 2008.  In addition, at the March 2015 Board hearing, through his representative, he contended that his pre-existing residuals of polio left him weak on the left side and that is what led him to incur the injury in service.  

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, shows the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to service connection is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or "nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)).

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Reasonable doubt concerning any matter material to the determination is resolved in a veteran's favor.  38 C.F.R. § 3.102.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A review of the service treatment records shows that the Veteran reported at his enlistment examination in March 1970 having a history of polio at the age of two affecting the left arm and wrist.  The Veteran underwent further evaluation to determine his fitness for service on March 19, 1970.  The consultation report shows that the Veteran reported having left upper extremity weakness noticeable over the past five to six years.  Examination revealed the Veteran had very mild weakness of the left hand compared to the right that was probably secondary to the reported polio.  This weakness, however, was noted not to cause any great functional disability.  There was no report or finding that the Veteran's left lower extremity, especially his knee, had any abnormality.  The only defects noted upon examination were hearing loss and very mild weakness of the left hand, possible residual of old polio.  Consequently, the contention at the Board hearing that the Veteran had known residuals of his polio affecting his left lower extremity upon entry into service that predisposed him to injury thereto is not supported by the contemporaneous medical evidence.  

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on his entrance examination.  38 U.S.C.A. §§ 1111 and 1132.  As no notation was made of any left lower extremity abnormality upon examination for the Veteran's entry into active service, the Board must presume that he was in sound condition as to the left lower extremity at that time.  Thus, any determination as to service connection will be made on the basis of whether any current left lower extremity disability was incurred in, rather than aggravated during, service.  

Further review of the service treatment records shows that the Veteran was seen in September 1970, only four months after entry into service, with complaints of having fallen and hurt the left knee.  The knee was noted to be slightly swollen.  On examination, pain was elicited by pressure over the medial aspect, but no other findings were made.  The impression was a contusion.  The Veteran was seen again five days later with continued complaints of knee pain and an X-ray was taken.  (It is noted that the clinical note indicates it was the right knee that hurt, but the X-ray report shows the left knee.  Given the prior treatment note, the X-ray report and the Veteran's report that the notation of the right knee was a mistake, the Board finds that the Veteran was treated for his left knee rather than the right one at this time.)  The X-ray was negative.  

There are no further complaints of left knee pain seen in the service treatment records during the remainder of the Veteran's three years of service, about two and three-quarter years.  On separation examination in March 1973, the Veteran reported that he felt he was in good health and no abnormality of the left lower extremity, including the left knee, was noted.

Thus, although the Veteran had an injury to the left knee during service, the service treatment records fail to demonstrate that he had a chronic disability involving the left knee during service.  Furthermore, there is no evidence establishing that the Veteran had osteoarthritis during service as the September 1970 X-ray was negative and no finding of osteoarthritis was made at the March 1973 separation examination.

The earliest post-service medical evidence showing problems with the left knee is from September 2008.  The Veteran was seen by his primary care physician with complaints of left knee pain.  The assessment was osteoarthritis; however, there is no indication that this assessment was based upon X-ray evidence.  The Veteran was referred to an orthopedic specialist, whom he initially saw in October 2008.  At that time, the Veteran reported left knee pain present for about four months.  He recalled an injury while trying to lift an air conditioner.  He felt a pop in his left knee and had significant trouble with the knee since then.  It was noted that he was a welder, which involved a lot of heavy lifting, pushing and pulling.  X-rays of the left knee showed what appeared to be degenerative change and chondrocalcinosis involving both the medial and lateral compartments.  The impression was possible degenerative medial meniscus tear or lateral meniscus tear of the left knee.

In November 2008, the Veteran was seen at the VA Outpatient Clinic to establish care.  At that time, he reported having left knee pain for some time.  He reported having fallen down while in training in service and having edema for three weeks.  Since then he related having pain off and on.  He also reported that, six weeks ago, he was lifting something heavy when he felt a sharp pain in the left knee, constant, with edema but no bruising.  The assessment was simply knee pain.  No further assessment was undertaken as the Veteran reported receiving private treatment for this problem.  

A magnetic resonance imaging (MRI) study was conducted in October 2008 that showed an oblique tear of the posterior horn of the medial meniscus with moderate degenerative changes of the medial joint compartment and degenerative changes of the posterior horn of the lateral meniscus.  In addition, there was a multiloculated small intracondylar notch cyst.

In December 2008, the Veteran underwent left knee arthroscopy.  Operative findings included medial and lateral meniscus tears, chondromalacia of the distal femur and loose bodies.  His orthopaedic surgeon performed a partial medial meniscectomy, partial lateral meniscectomy, chondroplasty of the distal femur, and loose body removal.  The Veteran was seen for follow up about a week later and his orthopaedic surgeon's assessment was status post debridement of degenerative knee.  In a March 2009 follow up noted, his orthopaedic surgeon stated that all this disease was basically degenerative.  His impression was osteoarthritis of the left knee.  

The Veteran underwent an initial VA examination in August 2012.  At that time, he was diagnosed to have osteoarthritis and derangement of the lateral meniscus of the left knee.  The Veteran gave a history of onset of symptoms in 1970 after a slip and fall onto the left knee from a height of three feet with the condition worsening to the point of requiring surgery to repair a torn meniscus in 2008.  There was no report of any subsequent injury.  In rendering a nexus opinion, the examiner stated that the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  As a rationale, the examiner stated that it is likely that the original injury to the left knee predisposed the knee to continued pain and injury to the left knee meniscus.  A request for clarification was made as the prior opinion did not address causation and did not provide the requested opinion.  Furthermore, although the doctor advised that the prior injury predisposed the Veteran to subsequent injury, a rationale was not provided for this opinion.  In a September 2012 addendum, the examiner stated that his opinion was based on the information given to him by the Veteran and, if he gave different information to other physicians regarding his condition and the instigating factors, he may be an unreliable historian.  He stated that the mechanism of injury could conceivably cause the present condition but less so if there was a lengthy period of not having symptoms.


In November 2012, this opinion was found to be inadequate by the RO and a new VA examination with opinion was requested.  The Veteran underwent a second VA examination in December 2012.  The diagnoses were osteoarthritis of both knees (diagnosed in 2012) and meniscal tear status post arthroscopy with meniscectomy of the left knee (diagnosed in October 2008).  The Veteran reported a history of falling from five feet onto a concrete landing on his left knee in 1970 while in the service.  He noted he went to sick call and was in bed for three weeks.  The examiner noted that the service treatment records show a visit for a fall on September 10, 1970 with a left knee contusion.  The examination noted a swollen knee but otherwise the knee was stable and no hospitalization was documented.  A further assessment done on September 15, 1970 showed no abnormalities of the knee.  The Veteran reported that his left knee has hurt ever since and progressed over the years.  He noted that, in 2008, he injured his left knee again when lifting an air conditioner and was found to have a meniscal tear.  The examiner noted that there is documentation of a meniscal tear of the left knee in December 2008 due to "lifting an air conditioner" when the Veteran heard a "pop" in his knee.  He underwent arthroscopy on December 17, 2008 with meniscectomy and chondroplasty of the left knee.  

In rendering an opinion, the examiner stated that the claimed condition was less likely than not (less than 50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that the Veteran had a documented knee contusion in 1970 that completely resolved within five days per the service treatment records.  There is no documentation for knee symptoms again until 2008 when the Veteran injured his knee lifting an air conditioner and incurred a meniscal tear.  He has some current objective limitation in range of motion and tenderness.  X-rays done today show bilateral arthritis in the knees consistent with what is normal for the Veteran's age.  Given the following:  (1) documentation during his service indicating his left knee contusion resolved within five days; (2) the lack of documentation of any symptoms until 2008; and (3) the documentation in 2008 that the Veteran's knee symptoms started with his lifting an air conditioner that year, the examiner opined that it is less likely than not that the Veteran's current knee condition is due to his in-service knee complaint.

After considering all the evidence, the Board finds that the record fails to establish that the Veteran's current left knee disabilities of osteoarthritis and status post meniscal tear with meniscectomy are related to the in-service injury to the left knee in September 1970.  

Initially, as there is no finding in service or for many years after service of osteoarthritis of the left knee, the Board concludes that the preponderance of the evidence is against finding that presumptive service connection based on a chronic disease is warranted pursuant to 38 C.F.R. §§ 3.307(a)(6) as the evidence fails to establish that osteoarthritis manifested to a compensable degree within one year of the Veteran's discharge from active duty, i.e., by May 1974.  

The Board further concludes that the preponderance of the evidence is against finding that service connection is warranted pursuant to 38 C.F.R. § 3.303(b) as chronicity in service of osteoarthritis of the left knee is not shown by the evidence nor does the competent and credible, therefore probative and persuasive, evidence establish continuity of symptomatology since service.  The service treatment records are unremarkable for findings of osteoarthritis.  The earliest possible X-ray evidence of osteoarthritis of the left knee is from October 2008.  Thus, chronicity of osteoarthritis of the left knee in service is not established.

The Veteran has stated that he has had left knee pain since the injury in service.  The Board finds, however, that the evidence weighs against his contention of having continuity of symptomatology of osteoarthritis since service.  The Board acknowledges that he is competent to report that he has had knee pain since the injury in service.  As a lay person, however, he is not competent to relate that knee pain to a particular etiology, such as osteoarthritis, as such a determination is medical in nature and requires diagnostic testing to establish such a medical diagnosis.  See 38 C.F.R. §§ 3.159(a); 4.71a, Diagnostic Code 5003 (the latter indicating arthritis must be objectively confirmed by X-ray).  Thus his report of pain, alone, is insufficient to establish the presence of osteoarthritis of the left knee any time prior to October 2008.  

In addition, the private treatment records showing treatment of the left knee indicate the onset of his left knee pain was approximately in June 2008 based upon the Veteran's report in October 2008 of having an injury four months prior with pain since.  Although his private orthopaedic surgeon stated that all of his disease was degenerative, he also noted that the Veteran's history was significant for manual labor involving heavy lifting, pushing and pulling.  Thus, even if the Veteran's left knee osteoarthritis was present prior to October 2008, the evidence fails to establish that it is related to the in-service injury versus his work history significant for heavy physical labor.  Furthermore, as part of his December 2008 application for disability benefits with the Social Security Administration, he reported having problems with his left knee for only the "last 15 years."  This report would put the onset of his left knee pain in 1993, which was 20 years after his discharge from active duty.  The length of time between his discharge from active duty and the onset of left knee symptoms would speak against there being a relationship between the in-service injury in 1970 and the present left knee disability.

The Veteran admits that he did not seek treatment for his left knee pain until 2008 after incurring an injury to the left knee while lifting an air conditioner at work.  Service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Furthermore, except for in November 2008 to the VA, the Veteran failed to report to his treating private physicians that he had sustained a prior injury to the left knee in 1970 or had experienced pain in that knee since service.  Courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to, in turn, receive the best or most appropriate medical care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Rather, he merely reported pain since the work-related injury in 2008, while a civilian rather than soldier.  In addition, his December 2008 report to the Social Security Administration that he had experienced left knee pain for only 15 years is inconsistent with his statements to VA that he has experienced left knee pain much longer - since the injury in 1970 while in service.  Given these inconsistencies in the record between the contemporaneous evidence and his reports to VA as to the onset of his left knee pain and the absence of continuous symptomatology in the medical evidence of record, his allegation as to continuity of symptomatology, standing alone, is not persuasive.  See McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  Thus, service connection based on a continuity of symptomatology since service of a chronic disease (in this case, osteoarthritis) has not been established.

Although service connection is not warranted based upon a presumption, chronicity in service or continuity of symptomatology since service, it still may be established if the totality of the evidence is favorable to the claim.  The Board finds it is not, however.

The in-service injury to the left knee occurred in September 1970, just four months after the Veteran had entered service.  He completed the remainder of his three years of active duty without any further complaints of problems with his left knee.  Furthermore, he failed to report having any problems with the knee at the time of his separation examination in March 1973, and no abnormality was found upon objective clinical examination.  Significantly, he admitted during his May 2015 hearing that he did not have any further problems with his left knee, nor did he seek any further treatment, during the remainder of his active service.  The first post-service medical evidence of a left knee problem is from September 2008, 38 years after the in-service injury and 35 years after his discharge from active duty.  Although he has reported to VA in support of his claim that he has had left knee pain since the in-service injury in 1970, he admits he did not seek any treatment for his left knee pain until after the work-related injury in 2008.  And when he did seek treatment, he failed to report having a history of a prior injury with subsequent knee pain since service to his private treating physicians.  Rather his reports to them merely indicate a four-month history of knee pain since the work-related injury.  Again, it is inconceivable that he would have left out this additional tidbit of information had he in fact been experiencing the left knee pain much longer, meaning even before that intercurrent injury, especially since to reiterate giving the most comprehensive recount of the history of his disability, in turn, would have facilitated the best and most appropriate medical care.

The absence of a report of persistent symptoms in the service treatment records or at separation, along with the first evidence being many years later, constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from any disease or injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" that tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  

Moreover, the service treatment records, Social Security Administration records and the private medical records are found to be more probative as to the onset of his left knee pain than the Veteran's statements submitted to VA in support of his claim as they were generated with a view towards ascertaining his then-contemporaneous state of physical and mental health.  In that respect, they are similar to statements of medical diagnosis and treatment and official records.  Both types of evidence in this matter, and in general in the law, are accorded a high degree of probative value, especially opposed to those generated during the course of the Veteran's current attempt to secure service-connected compensation.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

Finally, the Board finds that the December 2012 VA examiner's opinion is the most probative and persuasive medical opinion of record as to whether a nexus relationship exists between the Veteran's current left knee disabilities and his military service.  At the hearing, the Veteran's representative appeared to argue that the two medical opinions obtained, which are opposing, should at least create equipoise and, thus, the favorable opinion should be taken over the unfavorable one.  The Board disagrees as it finds the August 2012 VA examiner's opinion (along with the September 2012 addendum) is inadequate as it is not based upon an accurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based).  In his September 2012 addendum, the examiner explained that he had relied upon the Veteran's reported history; however, it is apparent he did not also independently review the claims file.  Although failure to review the claims file is not necessarily detrimental to a medical opinion, since the Veteran's recitation of his medical history could be credible (so accurate), it is fatal in this particular instance since, notably, the Veteran failed to advise the examiner of the intercurrent work-related injury sustained in 2008 that had led to his seeking treatment for his left knee pain.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Consequently, the examiner's opinion is based upon an inaccurate factual premise as the intercurrent left knee injury in 2008 is a significant factor in determining the etiology of the Veteran's current left knee disabilities, as evidenced by the December 2012 VA examiner's reliance thereon.  Thus, the August 2012 VA examiner's medical opinion (along with the September 2012 addendum) lacks probative value and the Board will disregard it.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.).

Rather, the Board finds that the most competent, credible, probative, and therefore persuasive, medical opinion of record is that provided by the December 2012 VA examiner that the Veteran's current left knee osteoarthritis and meniscal tear status post arthroscopy with meniscectomy was less likely than not incurred in or caused by the claimed in-service injury.  The Board notes that the examiner provided a detailed rationale for this opinion - citing to specific evidence of record, including the Veteran's reported history, to support the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).  In Neives-Rodriguez, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a reference to supporting data with a " reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.

The Veteran has not submitted an opposing opinion from a private physician to establish a nexus relationship between his current left knee disabilities and service.  Rather he relies on his own lay opinion that his current left knee disabilities are related to his military service.  In addition, to support his opinion, he points to the statement in the December 2008 operative report that "[t]here was also a well-rounded loose body which appears to be an old fragment of white hyaline cartilage. ..." for the proposition that he had old damage in the knee from the 1970 injury.  See the Veteran's October 2009 Notice of Disagreement (NOD).  At the May 2015 Board hearing, however, he testified that his doctor had told him he removed an old scar but that he was not sure the doctor had put anything in writing.  There is nothing in this private physician's records indicating any opinion as to whether any findings during the surgery were related to the 1970 injury to the left knee.  


As a layman, the Veteran is incompetent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, and since his condition is not "simple", rather, medically complex, his statements are afforded little weight as to whether a nexus exists between his current left knee disabilities and his military service.

Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left knee disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


